 In the Matter Of ZENITE METAL CORPORATIONandUNITED AUTO310BILEWORKERS OF AMERICA, LOCAL No. 442Cases Nos. C-214 and R-216-Decided February 19, 1938Automobile and Refrigeration Parts Manufacturing Intlustry-Interference,Restraint, or Coercion:persuading employees to refrain from forming or joininga union; soliciting membership by supervisory employees-Closed-SlopCon-tract:with company-favored union not the free choice of a majority of theemployees-Discrimination:discharge of employees because of non-membershipin favored labor organization-CollectiveBargaining:refusal to negotiate withrepresentatives of majority of employees-UnitAppropriate for Collective Bar-gaining:production employees, exclusive of buffers, polishers and platers ; wagedifferentials ; skill ; history of collective bargaining relations with employer-Representatives:proof of choice:membership applications inunion-Back Pay:awarded.Mr. Emmet P. DelaneyandMr. Benjamin E. Gordon,for theBoard.Gavin & Gavin,byMr. James L. Gavin,andEubank clm Dowden,byMr. Louis EubankandMr. Samuel H. Dowden,of Indianapolis,Ind., for the respondent.Mr. Arthur C. Edwards,of Indianapolis, Ind., for the U. A. W. A.Mr. H. T. HamiltonandMr. Freeman Snyder,of Indianapolis,Ind., andMr. David KaplanandMr. Paul R. Hutchings,ofWash-ington, D. C., for the I. A. M.Mr. Abraham L. Kaminstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn June 2, 1937, United Automobile Workers of America, LocalNo. 442, herein called the U. A. W. A., filed with Robert H. Cowdrill,Regional Director for the Eleventh Region (Indianapolis, Indiana),a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Lenite Metal Cor-poration, Indianapolis, Indiana, herein called the respondent, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On June 7, 1937, the National Labor509 510NATIONAL LABOR RELATIONS BOARDRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.Noticeof the hearing on the petition was duly served upon the respondent,upon the U. A. W. A., upon the International Association of Ma-chinists, herein called the I. A. M., which had been named in the peti-tion as a labor organization claiming to represent employees in thebargaining unit, and upon the Metal Polishers, Buffers, Platers andHelpers International Union, Local No. 171, herein called Local 171,a labor organization named in the petition as representing employeesnot in the bargaining unit claimed to be appropriate.Charges and amended charges having been duly filed by theU. A. W. A. on June 8, 1937, and June 17, 1937, respectively, theBoard, by the Regional Director, issued and duly served its com-plaint dated June 17, 1937, against the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449.On June 17, 1937, copies of the complaintand notice of hearing were served upon the same parties as wereserved with the notice of hearing in the representation proceeding.On June 18, 1937, the Board, acting pursuant to Article II, Sec-tion 37 (b), of the Rules and Regulations-Series 1, as amended,ordered that the two cases be consolidated for purposes of hearing.On June 23, 1937, the respondent filed its answer to the complaint,in which it denied that it had engaged in or was engaging in theunfair labor practices alleged therein, and denied that its activitiesconstituted a continuous flow of trade, traffic, and commerce amongthe several States.On the same day the respondent filed writtenmotions to make the charge more specific, to quash the complaint, andto dismiss the charge; all three motions being directed to insufficien-cies in the charge, and to the Board's jurisdiction.At the openingof the hearing the Trial Examiner, after hearing argument in sup-port of the motions, denied them.On June 23, 1937, the I. A. M. filed a motion to intervene, statingfacts as to its designation as exclusive bargaining agent at the re-spondent's plant.On June 24, 1937, pursuant to Article II, Section19, of the Rules and Regulations, Series 1-as amended, the Re-gional Director issued and served his order permitting such inter-vention for the purpose of presenting evidence with respect to thedesignation of the I. A. M. as the representative of the employeesof the respondent, and with respect to the question of the appro-priate bargaining unit. DECISIONS AND ORDERS511Pursuant to notices of hearing and of postponement of hearing,duly served upon all parties who had been served with the originalnotice of hearing, a joint hearing on the complaint and petition washeld in Indianapolis, Indiana, on July 2 through July 14, 1937,before Frank Bloom, the Trial Examiner duly designated by theBoard.The Board and the respondent were represented by coun-sel, the U. A. W. A and the I. A. M. by officers. Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded to all the parties.At the close of the hearing briefs were filed on behalf of the re-spondent and the I. A. M.During the course of the hearing counsel for the Board moved thatthe pleadings be conformed to the proof.This motion was grantedby the Trial Examiner in his Intermediate Report.During thehearing and at its conclusion, the respondent made several motionsto dismiss the complaint.The I. A. M. made a similar motion atthe close of the hearing.All these motions for dismissal were deniedby the Trial Examiner in his Intermediate Report. During the courseof the hearing all parties made numerous motions and objections.The Board has reviewed the rulings of the Trial Examiner on thesematters, and the above-mentioned motions, and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On August 11, 1937, the Trial Examiner filed his IntermediateReport finding that the respondent had engaged in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the Act, but making no findingin regard to a violation,of Section 8 (2).The respondent and theI.A. M. filed exceptions to the Intermediate Report which the Boardhas considered and, except as indicated hereinafter, finds them to be-without merit.The I. A. M. took exception to the statement of the Trial Examinerin his Intermediate Report that the terms of the intervention orderhad been enlarged during the course of the hearing, in that, exceptfor one instance, it was not allowed to examine witnesses on methodsused by the U. A. W. A. in obtaining membership applications. Inview of the fact that all parties entered into a stipulation on the recordwhich covered this question, any further testimony on the same sub-ject would merely have been repetitive and would have proved nothingthat had not already been admitted.The record also shows thatthe Trial Examiner scrupulously observed the rights of the I. A. M.throughout the entire proceeding, and that it was he who suggestedthat the I. A. M. move to widen the order of intervention, indicatinghis willingness to consider such a motion.But the I. A. M. never didso, and merely asked for permission to go beyond the scope of theoriginal order in one case and examine a witness.This was allowed. 512NATIONAL LABOR RELATIONS BOARDWe find no error in the rulings of the Trial Examiner in this respect.The I. A. M. also objected to the conduct of counsel for the Boardand the Trial Examiner, and alleged that they had severely exam-ined the temporary officers of the I. A. M., especially Thomas Bell,and Frank Sanders.The record fully reveals the very evident reluc-tance with which these witnesses testified.Sanders changed his testi-mony on several occasions, and was very unwilling to reveal infor-mation evidently within his own knowledge.As we have statedbefore, "The Trial Examiner cannot be criticized because he elicitedthe truth from reluctant witnesses." 1Pursuant to notice, a hearing was held before the Board onSeptember 20, 1937, for the purpose of oral argument.The respond-ent, the U. A. W. A. and the I. A. Al. were represented, and therespondent filed another brief,2 which the Board has considered.Upon the entire record in both cases, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an Indiana corporation, reorganized in 1933under the provisions of the Indiana General Corporation Act. Itfirst began operation in 1908 under the name of Duckwall Beltingand Hose Company. The respondent now maintains its principaloffice and place of business in Indianapolis, Indiana, where it isengaged in the business of buying, selling, and manufacturing metalproducts of all kinds.At the present time its chief products aremetal stampings, moldings, and grilles, for use in the automotiveand refrigeration fields.Most of the respondent's business is doneon order, in fulfillment of yearly contracts.The larger percentage of raw materials, according to the testimonyof J. I. Garrett, secretary and treasurer of the respondent, comesfrom outside the State.These consist of zinc, brass, and stainlesssteel, brought in from Pittsburgh, Pennsylvania ; Cleveland, Ohio ;Illinois, and points within Indiana.Approximately a million piecesa month are manufactured, and 90 per cent of the products are sentoutside the State of Indiana.Approximately 60 per cent of thetotal product is shipped to Michigan; the remainder shipped out-side the State is sent principally to Wisconsin, Minnesota, Indiana,and Ohio.The principal customers of the respondent are ChryslerCorporation in Detroit, Michigan, Seamon Body Corporation inMilwaukee,Wisconsin, and Ford Motor Company in Dearborn,Michigan, in the automotive field; and Westinghouse Electric and'Matter of National Electric Products CorporationandUnited Electricaland RadioWorl ers of Amer zea, Local No609, 3 N. L. R. B 475.2we shall refer to this as the supplementary brief. DECISIONS AND ORDERS513Manufacturing Company in Mansfield, Ohio, and Seager Refriger-ator in St. Paul, Minnesota, in the refrigeration field.The respond-ent ranks within the first fifteen companies engaged in its type ofwork. In 1936 its total volume of sales amounted to approximately$1,097,000.H. THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America, Local No. 442, affiliatedwith the Committee for Industrial Organization, is a labor organiza-tion admitting to its membership all production employees of therespondent, exclusive of clerical, office, and supervisory employees.International Association of Machinists, Local No. 1022, affiliatedwith the American Federation of Labor, is a labor organizationadmitting to its membership all production employees of therespondeiit.3Metal Polishers, Buffers, Platers and Helpers International Union,Local No. 171, affiliated with the American Federation of Labor, isa labor organization admitting to its membership the buffers, polish-ers, and platers employed at the respondent's plant, as well as em-ployees in other plants located in Indianapolis, Indiana.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to April 1937, all or nearly all of the buffers and polishersin the respondent's plant had become members of Local 171.Atsome time during April, Local 171 began negotiations for a contractwith the respondent.These negotiations were concluded on May 17,1937,when a contract was signed.This agreement was to becomeeffective on June 1, 1937, and to run for a period of one year.At about the same time that the above negotiations were beginning,organizers for the U. A. W. A. began to distribute handbills and toprocure members among the employees in the respondent's plant.The first mass meeting was held on April 17, and membership in theU. A. W. A. grew during the remainder of April and the beginningofMay.On May 13, a proposed agreement was submitted to aU. A. W. A. meeting, at which it was voted that the contract be sub-mitted to the proper officials of the respondent, and negotiationsbegun. On May 14, Joseph D. Persily, director for the Indiana regionfor the Committee for Industrial Organization, contacted A. D.Murray, vice president of the respondent, and on behalf of theU. A. W. A. presented the proposed contract to him. Persily asked3 Local 161 of the International Association of Machinists acted for the Zenite membersup to the time of the hearingDuring the course of the hearing Local 1022 received itscharter. 514NATIONAL LABOR RELATIONS BOARDMurray for an appointment at which the agreement could be dis-cussed.Murray replied that he could give them no appointmentthat week, as he was going out of town and would not be back beforeMay 22 at the earliest.During the morning of May 18, however, thepresident of the U. A. W. A., A. C. Edwards, was presented with aletter from Murray stating, "This is to advise ydu that the officersand directors of this Company will enter into negotiations with yourUnion under date of May 24 and attempt to conclude same byMay 28." 4Aware of the activity of the U. A. W. A. and the growing member-ship in that organization, and informed that the U. A. W. A. wasseeking to take over the sole bargaining rights for the plant, mem-bers of Local 171 became anxious.On May 22, they went to see theBoard's Regional Director, Mr. Robert H. Cowdrill, and asked himwhether their contract could be disturbed by the U. A. W. A. Cowdrillinformed them that the U. A. W. A. could not trouble them in anyway, unless it procured some of the members of Local 171.On May 24 conferences between the respondent and the U. A. W. A.commenced.The first question asked by the respondent, throughGavin, its attorney, was, "How many men, Mr. Persily, are alreadymembers of your Union?" 6Persily replied that the approximatepercentage was 75 to 80 per cent of the men. The U. A. W. A. furtherstated that it believed it had a great majority of those employed inthe plant and that it was entitled to sole bargaining rights.Therespondent replied that it already had a contract with the buffers andpolishers, and that it would agree that the U. A. W. A. could bargainfor its own members only. The U. A. W.A. at first insisted that theAct entitled them to sole bargaining rights, because they had a ma-jority of the entire plant.On May 28, however, it was definitelyagreed that the U. A. W. A. would accept exclusive representationfor all employees in the plant with the exception of the buffers andpolishers.Gavin stated that this arrangement was satisfactory andmet his prior objection.As a result of the conferences held on May 25, 26, and 27 the re-spondent and the U. A. W. A. were in substantial agreement on manypoints, leaving open some questions concerning wages, plant or de-partmental seniority, vacations, and arbitration.At no time did therespondent ever question the majority of the U. A. W. A., or askfor such proof; the respondent admitted that it was accepted thatthe U. A. W. A. did represent a majority of the employees.During the week in which the negotiations with the U. A. W. A.began, members of Local 171 sought the aid of Louis C. Schwartz,of the International Association of Machinists, Local No. 161, of In-Board Exhibit No. 6.1Board Exhibit No. 7. DECISIONS AND ORDERS515dianapolis, for the purpose of organizing the plant. Schwartz sup-plied them with application cards, and on May 27 contactedofficialsat the respondent's plant.He described his impression of this meet-ing as follows : "I proceeded to the plant and met with some of theofficials.They were very agreeable.They informed me that theywould be acceptable to carry on negotiations with the MachinistsUnion representing their employees."On the evening of May 27 the I. A. M. held its first meeting, andauthorized the presentation of a tentative contract to the respondent.Schwartz testified that at 11: 30 p. m. that same night a letter waswritten to the respondent in which the I. A. M. stated that it assumedthe authority to represent the "Toolmakers, Machinists, Specialistsand Production Employees" of the respondent.The note concluded,"Articles of Agreement will be submitted for conference on June 1,1937, and we trust that you will arrange td meet our representativeon that day." eThe respondent maintained that this letter was received by it onMay 27, but the testimony of those who wrote and sent it showsclearly that the letter was delivered by messenger on May 28.Theletter indicates that the proposed agreement would be presented onJune 1; actually it was presented to the respondent the same after-noon the letter was received.Thus no time waslost inthe negotia-tions with the I. A. M.On May 26, 1937, the I. A. M. began an active organizational cam-paign, which was particularly intensive on May 26, 27, and 28.Dur-ing these days the buffers and polishers ranged through the plant atwill, signing up employees in the I. A. M. Though the U. A. W. A.had solicited membership in the plant before this time, there is noevidence that it was ever aided by the respondent or its supervisoryofficials.The leading participants in the I. A. M. drive were FrankSanders, Thomas Bell, Virgil Farley, Marion Gatlin, and GeorgeBreedlove.All of these men are part of the supervisory staff ofthe respondent or hold some position which, in the eyes of the em-ployees of the plant, clearly indicates their connection with manage-ment.Though sometimes termed foremen, assistant foremen, set-upmen, and inspectors, by the respondent, such titles are an insufficientbasis upon which to judge the position of these men.Murray, vicepresident of the respondent, stated that the plant was not largeenough for any sharp differentiation between the supervisory andnon-supervisory employees, and that men who were qualified forsupervision or inspection were given those duties, irrespective ofwhat their titles might be.'Frank Sanders is employed in the molding division of the plant,and has a variety of duties.Admittedly Sanders is an ex-foreman.9 Intervenor Exhibit No. 6. 516NATIONAL LABOR RELATIONS BOARDAt present he takes charge of the plating room and supervises allthe work that goes on at any time in that room.He occasionallydoes some buffing and polishing, and he checks the time sheets fora line of polishers and buffers; if he finds their work unsatisfactory,he reports it to the foreman.He signs the time sheets for these menin the space ordinarily left blank for the signature of the foreman.Thus, the time sheets so signed by Sanders read, in part, "Approvedby F. S. Foreman." 7 Sanders' own time sheets show that he is paidfor "plating and polishing, and supervision." 8Occasionally the"supervision" is changed to read "inspection." 9Witnesses testifiedthat Sanders tells the platers and polishers what to do, and that hewas the "boss of the buffers."At one time Sanders had been a mem-ber of Local 171, but he said he was no longer affiliated with thatorganization.Evidently this statement stemmed from the fact thathe had been elected recording secretary of the I. A. M., for he hadnever resigned from Local 171.Bell checks the work of sixteen buffers, and is classified by therespondent as an inspector.When their work is not satisfactory, hedirects the buffers to do it over. - At the end of the day they turnthe sheets showing the amount of work they have finished over toBell, who checks them to see that they coincide with the time sheets.A pay roll submitted by the respondent 10 lists George Breedloveas foreman of the buffers, Marion Gatlin as assistant foreman, andRoy Turner as assistant foreman and set-up man.Virgil Farleytestified that he was not an assistant foreman, but was merely a set-up man in the grille department.A review of the activities of Sanders, Breedlove, and the othersupervisors, will demonstrate the extent to which the respondent,through its officials, promoted and engaged in the drive of theI.A. M. from the time of its inception on May 26.On the stand Frank Sanders admitted that on May 26 and 27 hesigned up at least 130 people.Of these, Sanders says he signed 60to 75 in the plating room, and the remainder in the basement. Inaddition, Sanders also wandered around the plant and secured afew applications at other points.During all this unwonted activity,Sanders would have us believe that he continued to work as usual,and simply signed people up as they came in. Sanders admittedthat he wrote at least half the cards himself, and that, at times, therewere 'four or five people gathered around him.Other witnesses tes-tified that the line sometimes extended to fifteen persons.Board Exhibit No. 27.RespondentcontendedSanders was not a foreman since his pay was only 50¢ an hour.Board ExhibitNo 26 shows that Sanders is paid both on an hourly and piece basis, andthat his rateis frequently from 86¢ to 92¢per hour.eBoard Exhibit No. 26.`^Board Exhibit No. 21. DECISIONS AND ORDERS517Sanders denied that he had told employees that they could nothave a job unless they signed up with the I. A. M., or that it wouldcost them $25 to do so later on, although he did admit saying itwould cost them over $5 to join the I. A. M. if the charter wasclosed.However,many witnesses corroborated the statementsSanders is said to have made, and we see no reason for disbelievingtheir testimony.One of the employees was told that the companywould not sign with the U. A. W. A., and that if he wanted to workhe would have to join the P. A. M.When Sanders took his appli-cation, he told him to keep it quiet ."so that the C. I. O. would notfind out about it yet."Sanders further testified that Tom Bell assisted him in his cam-paign for membership, and that Marion Gatlin helped him at night.He said that Virgil Farley brought the applicants he secured downto the plating room where they were signed up. It will be seenthat though Sanders and the plating room were the focal points ofI.A. M. activity, his assistants saw to it that the rest of the plantwas not neglected.Witnesses testified that Breedlove had talked to them in the plantand told them that the C. I. O. would not go over, and that if theydidn't join the A. F. of L. by ten o'clock they would be locked out ofthe plant, and would not be allowed to work.Mary Prestwood andStanleyWebb testified that Breedlove told them this story and to godown and see Frank Sanders who would fix them up. Both wentdown and signed up, after Mary Prestwood had asked Sanders ifwhat Breedlove said had been correct. Sanders reaffirmed the state-ments, and told them it would cost them $25 if they signed after teno'clock.On Saturday afternoon, May 29, Breedlove was sitting in a tavernand entered into an argument with two employees.Deck and Hale,the two employees, testified that Breedlove had told them, "Anyonethat belongs to the C. I. O. is worse than scabs ... Better sign withthe A. F: of L.. . . I know more about the place than people think Ido, and I know the Zenite is not going to sign the C. I. O. contract . . .If you don't sign before Tuesday morning, you get a gas pipe wrappedaround your neck."Breedlove said that he merely told the employeesthat the A. F. of L. had been in the plant first, "and if there had to be aunion there it should be everything together."Breedlove's denial isweakened by his own later testimony.Joseph B. McClanahan, an employee in the Dodge grille on thenight shift, testified that Turner, foreman or assistant foreman in thegrille, told the -employees that "the Company would not meet theobligation of the C. I. 0., that it was a losing proposition to try tomeet the demand, and they could not accept it."On June 1, McClan- 518NATIONAL LABOR RELATIONS BOARDahan met Breedlove, who said, "Don't join up with the C. I. O.Theyare no good.They will put us out of business.The A. F. of L. isall right, but the C. I. O. is no good." It is significant that neitherBreedlove nor Turner denied these statements.Leonard Keeler, another employee on the night shift, testified thatVirgil Farley had told him to get the C. I. O. members over to theA. F. of L. Keeler confirmed the testimony of McClanahan, andstated that Bud Rader, in the presence of the witnesses' foreman,Turner, told the men in the grille department that Duckwall had onceclosed the windshield plant on account of union trouble, and thatDuckwall would sign with the A. F. of L. but not with the C. I. O.Turner verified the statements of Rader.The closing down of the respondent's plant for two hours on June1, to allow attendance at an I. A. M. meeting, is an additional indica-tion of the assistance rendered the I. A. M. by the respondent."The testimony of Marion Gatlin, who is admitted by the respondentto be an assistant foreman, and who is a member of the I. A. M.,shows that practically all the men in his department went to themeeting, which he himself also attended.No general orders seemto have been issued in regard to the closing of the plant.A. L.Teall, general foreman in charge of the night shift, testified thatMann, superintendent of the plant, informed him that he. could shut,clown the plant for two hours if the men wanted to go to the meeting.Teall testified that the plant closed down, the power was shut off,and nobody worked.However, Teall stated that he made no generalannouncement as to the shut-down.On further examination, he be-came uncertain as to whether the entire plant had closed, and con-cluded that a majority of the men on the second floor had not goneto the meeting.The only one he had spoken to was Virgil Farley,who had informed him that all the men wanted to go.The respondent did not seriously dispute the organizing activitiesof its supervisors in the shop and outside it. It relied upon the factthat they were not instructed to take any part in the I. A. M. cam-paign, and that, in any event, there had been no showing that anymen working under these foremen, assistant foremen, and inspectorswere influenced by them into joining the I. A. M. It argued thatonly those working directly under Sanders, Breedlove, Farley, et al.,would be so influenced.However, it is apparent that in a smallplant other employees will also take their cue from those they assumeare more closely connected with management, whether or not theyhappen to be under their immediate supervision."Though the respondent offered the same privilegeto the U. A W.A. on June 1, atthe time such offer was extended,the U. AW A. had substantially completed its organizing'activities,and the privilege was never exercised. DECISIONS AND ORDERS5191The testimony indicates that some of these supervisors spent themajor portion of their working hours on May 26 and 27 aiding the.I.A.M.The respondent did not deny Sanders' activities in theplant, and indeed Sanders admitted them. But the respondent,stated that it knew nothing of these activities because the plating-room is set apart.The Trial Examiner, who was able to observe thewitnesses and who examined the factory and the location of theplating room, found the testimony of officers of the respondent thatthey did not know Sanders was so engaged "simply not credible."-Any perusal of Sanders' industry on these days cannot but lead to.the same conclusion.When confronted with the actions of Breedlove, the respondent said.it ought not be held accountable for the "whiskey inspired vaporings"-of a foreman, particularly since he was not in the plant at the time-he made the statements. Such a defense, even if tenable, does notmeet the additional testimony of witnesses, who told of Breedlove's,warnings within the plant.The tactics of the respondent and its officials in aiding the I. A. M._resulted in a protest by U. A. W. A. representatives to the respondentMay 28.Again on June 1 the respondent was warned that officials,had been soliciting members for the I. A. M. and had threatened em-ployees with the loss of their positions if they did not join.On,June 2, feeling these protests ineffectual, the U. A.W. A. called a,strike and walked out of the plant.12Most of the employees went out,immediately, and an hour later the buffers stopped work and also left,the plant.The strike lasted until June 10.During the period of the strike, Sanders and Bell visited the homesof employees, and continued to solicit signatures to petitions and.statements designating the I.- A. M.Witnesses testified that they-were told that unless they signed they would not go back to work..When some protested that they were already members of the U. A.W. A., they were informed that signing the petition would notindicate membership in the I. A. M. but meant that the employee-would return to work.From the facts set forth above, we find that the respondent has,interfered with, restrained, and coerced its employees in the exercise.of the rights guaranteed in Section 7 of the Act.'The respondent insists that the strike was illegal,since no secret ballot was taken,upon the question,as required by the bylaws of the U. A. W A InMatter of AlaskaJuneau Gold Minting CompanyandInternational Union of Mine, Mill and Smelter Workers,Local No. 203,2 N. L. It B. 125, at 142, the Board pointed out that, "It is neither the,business of the Board nor of an employer to inquire into the manner in which labor-organizations conduct their internal affairs ...Nor canthe fact thata Union may notconduct its affairs in perfect parliamentary fashion give the employer any justification,for violating the Act."80535-38--34 14520NATIONAL LABOR RELATIONS BOARDB. The refusal to bargain collectively1.The appropriate unitThe petition of the U. A. W. A. seeks ail appropriate -unit con-sisting of all the production employees, exclusive of the buffers,polishers, and platers.The I. A. Al. contends that a complete indus-trial unit is more fitting here, and that the buffers, polishers, andplaters ought to be included in the appropriate unit.Though spread throughout two buildings, the various departmentsin the plant, molding, tool, grille, plating, and press, are physicallyinterconnected, and are interdependent upon each other.A. D. Mur-ray, vice president of the respondent, stated that the molding andgrille departments, the two largest divisions in the plant, might beconsidered as separate units or treated as one unified whole.The buffers, polishers, and platers are employed in three depart-ments of the plant.Murray testified that they were among the mosthighly skilled and best-paid workers in the plant.The testimonyshowed that all or nearly all of the buffers, polishers, and platerswere members of Local 171, and had been for many years. They arethe oldest organized group in the plant, and had signed a contractwith the respondent on May 17, 1937.Though the buffers, polishers,and platers designated the I. A. M. to act as their representative inJune 1937, they still remained a distinct group.When the I. A. M.signed its contract with the respondent on June 9, 1937, it left thebuffers, polishers, and platers to be covered in another contractsigned the same day.Witnesses for both the I. A. M. and therespondent described the new contracts as "three cornered" or "threejointed" affairs, involving the respondent, the I. A. M., and Local 171.For these various reasons, we find that the production employeesof the respondent, exclusive of the buffers, polishers, and platers, andexcluding clerical and supervisory employees, constitute a unit ap-propriate for the purposes of collective bargaining and that said unitwill insure to employees of the respondent the full benefit of theirright to, self-organization and collective bargaining and otherwiseeffectuate the policies of the Act.2.Representationby the U. A. W. A. of themajority in the appro-priate unitThe plant normally,employs approximately 389 workers,exclusiveof the clerical and supervisory staffs.As of June 9 the respondentemployed 379 workers, 80 of whom were buffers, polishers, andplaters."a23Respondent Exhibit No. 10.The number of buffers decreased thereafter to 03. DECISIONS AND ORDERS521At the hearing, the U. A. W. A. introduced cards showing that onMay 24, the date of the opening conference with the respondent, theU. A. W. A. had 214 members, a clear majority of the entire plant.14In its brief and supplementary brief, the respondent does not contestthe numerical figures given by the U. A. W. A.However, therespondent argues that, due to the requirements of the U. A. W. A.itself, not all these employees had become members or had designatedthat organization.The respondent claims that on May 24 theU. A. W. A. had only 121 members, and applications from 93 whohad never fully paid their initiation fees or obtained official receipts.16The back of each membership card in the U. A. W. A. reads :I hereby agree that this declaration and payment shall be theground of contract between the International Union, UnitedAutomobile Workers of America and myself and if I fail to pre-sent myself for obligation as a member within thirty (30) daysfrom date of notification, without good and sufficient reason, thesum already paid or any further sum that may be paid by me tothe International Union, United Automobile Workers of Amer-ica, shall be forfeited and myself deprived of all benefits or ad-vantages therefrom.The bylaws of the U. A. W. A. provide that applications shall beaccompanied by the initiation fee in full, and that the initiation feemay not be less than $2. The respondent argues that employees arenot members until these conditions have been fully complied with.Respondent also points out that there is no evidence that any applica-tion was ever accepted by a majority vote of all members present, orthat anybody was ever initiated into the union, all as required by thebylaws.These contentions are based upon a misconstruction of the Act.Section 9 (a) of the Act speaks of "representatives designated orselected for the purposes of collective bargaining by a majority ofthe employees . . ." InMatter of Clifford M. DeKay, Doing Busi-nessUnder the Trade Name and Style of D & H Motor FreightCompanyandInternational Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers of America, Local Union No. 649,16therespondent similarly relied upon the fact that some union membershad not paid their initiation fees, and others had not been votedupon by the union. In holding that applications for membershipwere sufficient, the Board stated that,14 Board Exhibit No. 14.On May 28 the membership figure was 242, and on June 2 itwas 263lG The figure of 93 evidently refers to those who had paidno sum at all,and those whohad paid only $1, the initiation fee being set at $21G 2 N. L it. B. 231. 522NATIONAL LABOR RELATIONS BOARDThe Act says nothing about union membership. These appli-cants by requesting membership in the Union indicated theirdesire to have the Union act as their representative for thepurposes of collective bargaining and thereby selected the Unionfor that purpose.17The respondent and the I. A. M. claim that subsequent to May24, a majority of the employees designated the I. A. M. as theirbargaining representative.At the hearing, to prove its majority,,the I. A. M. submitted in evidence 167 application cards bearing dates,prior to June 9, and a list of 18 additional names obtained from apetition designating the I. A. M. as their representative.-The record clearly shows that the signature and information onmany of these I. A. M. application cards were copied from slips ofpaper which did not mention the I. A. M. The manner in whichthese cards were signed was brought out late in the hearing. JosephScanlon, an employee in the plant, testified that on May 27, he wentdown to the corner behind Mann's office. in the little cubbyhole, andsaw Bell and Sanders.Bell asked Scanlon how long he had workedat the plant, his age, and address, and wrote this information on ablank piece of paper.When the paper was filled out, Scanlon signedit.When Scanlon was shown an I. A. M. application card, bearinghis purported signature, he testified that he had never signed hisname to any such card.It was then revealed and admitted by the I. A. M. that many of thaapplication cards had been filled out, not by the persons whosesignatures they should have borne, but by officials of the I. A. M.Not only was the information given on these slips of paper trans-ferred to the application cards, but the signatures were reproduced,,or, as in some cases, were obvious attempts to trace the signatures.These slips of paper were blanks, containing no writing on the side:on which they were signed ; on the reverse side, they varied fromtime sheets and blank cards, to announcements of mass meetingsof the U. A. W. A.At the hearing, Hamilton explained this procedure as merelya matter of necessity, no cards being then available.When specifi-cally questioned as to the reproduction of signatures on these cards,and whether the transposing of other information also includedsignatures,Hamilton said he was "quite sure that it would includethe signature".The card of Martin Thomas was shown to him, anditwas pointed out that what appeared to be the signature of Martin_17r 227.18 Intervenor's Exhibit No. 6A contains the names of 159 persons, Exhibit No. 7 containsthe names of 8, and Exhibit No. 8, the names of 18,a total of 185 whose names havedatesmarked on them preceding June 9. The I. A. M. alsoreceived65 applicationsbetween June 9 and July 2. DECISIONS AND ORDERS523Thomas was not the same as that which appeared on the applicationblank.Hamilton then said, "There is no doubt that has been re-produced."Hamilton stated that the employees knew they were designatingthe I. A. M. At the oral argument, the I. A. M. admitted therewas no designation on any of these slips, and that the employeesmight not have known whether they were signing social securityslips, employment cards, or some other type of card.Furthermore, quite aside from these deficiencies, the slips andcards were secured in many instances by Sanders and other super-visory officials in the manner already described.Under such cir-cumstances we cannot consider the purported designation of theI.A. M. as representing the true and uncoerced choice of theemployees.19The I. A. M. also submitted several petitions designating it asexclusive bargaining representative.Some of, these were signed bythe buffers, polishers, and platers.One was secured during theperiod of the strike.An examination of the record reveals that theywere all secured under conditions similar to those we have describedin regard to the application cards, and with the aid of the respond-ent's supervisory officials.What we have said previously in thisconnection applies with equal force to these petitions.Later events disproved the claims of the I. A. M. and the re-spondent in regard to the question of which organization representeda majority.On June 16, 1937, when the respondent came to enforcea closed-shop contract made with the I. A. M., it found it necessaryto discharge 158 employees, a majority of the employees in the ap-propriate unit, for non-membership in the I. A. M., leaving only 141,or at most, 151, in the unit.20 ' In the face of such a showing, it isperfectly plain that the I. A. M. did not represent a majority of theemployees in the appropriate unit.We find that on May 24, 1937, and at all times thereafter theU. A. W. A. was the duly designated representative of the majorityof the employees in the appropriate unit and, pursuant to Section9 (a) of the Act, was the exclusive representative of all the em-ployees in such unit for purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.M Matter of Bradford Dyeing Association(U. S A.) (a corporation)andTextileWork-ers'OrgantizingCommittee of the C. I. 0.,,4 NL. R. B 604,andMatter of National Elec-tricProducts Corporationand RadioWorkers of America, Local No.609,3 N. L. It.B. 475.20 On June 9 the respondent informed the State Labor Commissioner that it had 379employees,of whom 80 were buffers, polishers,and platers.This information,given bythe respondent itself, is the closest employment figure we have to the date of the dis-charges, June 16.However,the same conclusion would be drawn if the figure were 389. 524NATIONAL LABOR RELATIONS BOARD3.The refusal to bargainWe have seen that by May 28 the respondent and the U. A. W. A.had arrived at substantial agreement upon many of the terms of a.contract.Thereafter the I. A. M. began its organization drive, andbegan to negotiate with the respondent.On June 1 the respondent offered both unions contracts, the lastclause of which provided that an election was to be held and thatthe agreement of the union receiving the lesser number of votesshould be voided.Both unions declined to sign any such document.On June 2 the U. A. W. A. filed its petition for certification with theBoard.On June 3 the U. A. W. A. undertook to sign the contractthe respondent had offered on June 1 and to agree to such an elec-tion, but the respondent refused.On June 5 officials of the respondent and the U. A. W. A. met atthe offices of Cowdrill, Regional Director of the Board, with whomthe petition had been filed.At this conference, the respondent sug-gested that both unions submit their cards to Cowdrill, who wouldthen determine which union had a majority.The U. A. W. A.consented, and the I. A. M. seems to have agreed to this procedurewhen first informed of it.The count was to have taken place onJune 7, but on that date the I. A. M. refused to submit its cards.Officials of the I. A. M. testified that they knew the U. A. W. A.was claiming a majority all along, and that the U. A. W. A. was will-ing to submit its cards, but that they "positively would not con-sent to any consent election or alternative of having Cowdrill countapplications."The reason given by H. T. Hamilton, Grand Lodgerepresentative of the I. A. M., who repeated the assertion frequently,was that, "until such time as the employer refused to bargain withus that we would not submit our membership to anyone other thanthe employer."On the evening of June 8 the board of directors of the respondentvoted that a contract with the I. A. M. be signed.The respondentasserts that a little earlier in the same evening its attorney, Gavin,had examined the membership claims of the I. A. M. and found thatit represented a majority of the employees.On June 9, at 11 a. m., the respondent and the I. A. M. conferredwith the State Labor Commissioner and his assistant to determinewhether the respondent could safely sign a contract with the I. A. M.Both officials pointed out that charges had been filed with this Board,and that the best way to settle the question would be to hold an elec-tion, either before or after an agreement was signed.To the warnings of the Commissioner and his assistant the respond-ent and the I. A. M. turned deaf ears, and a few hours later a closed-shop contract was signed.This contract covered all employees in the DECISIONS AND ORDERS525plant, with the exception of buffers, polishers, and platers, and theoffice and supervisory staffs.That same afternoon the respondentand the I. A. M. signed another contract covering the buffers, polish- -ers, and platers similar in terms to the contract signed with Local171 on May 15.21In view of the fact that the U. A. W. A. represented a majorityof the employees in the appropriate unit, the act of the respondent in.signing the closed-shop agreement with the I. A. M. on June 9 consti-tuted an open refusal to bargain with the U. A. W. A.The respond-ent has advanced several reasons for the necessity of signing of thecontract, which we -,w ill now examine for the additional light they castupon the signing of the agreement.The respondent insists that the threat of business loss was a serious,factor in the situation.However, R. H. Duckwall, president of therespondent, testified that it was not until June 9 that he receivednotice that they would lose their annual contract with Chrysler ifthey did not reopen the following day.Since this was the morningafter the board of directors had voted for the I. A. M. contract, itis evident that the Chrysler ultimatum had nothing to do with thedecision to sign the agreement.The audit by Gavin is similarly relied upon.Every report of thiscount indicates that the figure he arrived at is as elastic and as variableas the occasion seemed to demand. In his briefs, Gavin himself usedtwo different figures, and when Gavin and the I. A. M. appearedbefore the State Labor Commissioner the morning after the count wasmade, they submitted still a third figure.22No explanation has been,offered for the wide discrepancies.The contentions of the respondent must also be weighed in the lightof several known facts.The transcript of the conference with theCommissioner of Labor clearly shows that the respondent was awareof the difficulties which might ensue if an impartial check of unionclaims was not made.The respondent had realized that it could notdetermine which union had a majority; had seen the utility of anunbiased count, and had taken the initiative in asking both unions to,submit to such a check. To sign a closed-shop contract with the unionwhich had consistently refused to submit its cards for the comparative21 Itwas the claim of the buffers,polishers,and platers that their old contract withthe respondent had been abrogated by the strike of the U A w A on June 2 Thisnotion seems to have occurred to no one before June 8However,since the respondentagreed, the old contract was abrogatedThe new contract covering the buffets, polishersand platels, with the exception of a few clauses is almost a copy of the earlier agreement.Since we ha%e found that the buffers, polishers and platers, are not included within.the appropriate unit, further reference to this second contiact of Time 9 is unnecessarywhen further reference is made to the June 9 contract, the closed-shop contract coveringall the remaining production workers is meant22Respondent Exhibit No 10 It should also be noted that the figure submitted to theCommissioner included the buffers and polisheis .526NATIONAL LABOR RELATIONS BOARDtally, without even bothering to check the claims of the opposing union,and notwithstanding the pendency of an investigation of the Board,,can hardly be said to be conformable to the neutral policy the respond-ent says it has maintained.The Commissioner of Labor and his assistant were explicit in point-ing out to the respondent and the I'. A. M. that complaint had firstbeen made to this Board, and that it has assumed jurisdiction; that theonly way of finally settling the dispute was to hold an election, eitherbefore or after the signing of the contract; that the U. A. W. A. had'submitted its membership cards showing a substantial majority, andthat they could not "sanctimoniously" give their approval to the sign-ing of the agreement with the I. A. M.Gavin expressed his disap-pointment and stated that they had hoped they would be able to passthe responsibility for the signing of the contract on to the Commis-sioner.Though Duckwall testified that he was "disappointed that the I. A.W. had not submitted its cards" to an impartial individual, the respond-ent, in its own words, "took the bull by the horns", and signed the-closed-shop contract.23The circumstances described above further support our previous,conclusions.We find that the respondent, on June 9, 1937, and at alltimes thereafter, refused to bargain collectively with the U. A. W. A.as the representative, of its employees in the appropriate unit in re-spect to rates of pay, wages, hours of employment and otherconditionsof employment. Indeed, the signing of the contract with the I. A. M.,when, considered together with the course of conduct pursued by therespondent, casts considerable doubt upon the good faith with whichthe respondent at any time bargained with the U. A. W. A.C. The dischargesOn June 12 a notice was posted announcing the closed-shop con-tract with the I. A. M. and informing employees that, in order tocontinue to work at the plant, they must have joined the I. A. M.no later than 7 a. in. on June 16. 14On May 16, Frank Mann, plantsuperintendent, told his men to ". . . call in two or three of yourC. I. O. people, and I will tell them this sad news that I am coin-pelled to tell them" Mann said he assumed that Good, foreman inthe grille, would know which men were C. I. 0., "they just knew".Thomas Bell and other members of the I. A. M. were present when-Mann questioned employees and offered them a last chance to jointhe I. A. M. Bell testified that he was the I. A. M. representativeat the plant that day, to see who was going to be discharged, and that23Respondent Exhibit No. 10."Board Exhibit No. 16. DECISIONS AND ORDERS527he expected the I. A. M. to pay him for his services on that day.The respondent admitted that on June 16 its foremen told "employees,in large number" to join the I. A. M. or quit.Relying upon the closed-shop contract the respondent dischargedapproximately 158 men, 92 of whom were on the day shift.25None ofthese were buffers, polishers, or platers.Even though it resorted to-the method of asking each employee whether he desired to join theI.A. M. or be discharged, the respondent could not muster a majorityof the employees in the appropriate unit into the I. A. M.One hun-dred and fifty-eight employees chose an outright discharge, and were,told to get their pay.Section 8 (3) of the Act provides that it shall be an unfair laborpractice for an employer ".by discrimination in regard to hire or,tenure of employment or any term or condition of employment to-encourage or discourage membership in any labor organization."Obviously the closed-shop contract discriminated in favor of theI.A. M. and is illegal unless it falls within the proviso to subsection(3), which declares,.. . That nothing in this Act . . . shall preclude an employer-from making an agreement with a labor organization (not es-tablished,maintained, or assisted by any action defined in thisAct as an unfair labor practice) to require as a condition ofemployment membership therein, if such labor organization isthe representative of the employees as provided in section 9 (a) rin the appropriate collective bargaining unit covered by suchagreement when made.The closed-shop contract with the I. A. M. on June 9, does not.fall within the proviso, for we have seen that, on June 9, the I. A. M.was not the free choice of a majority of the respondent's employeesin the appropriate unit, and it had been assisted by unfair labor-practices.26The closed-shop contract is therefore invalid, and weshall order the respondent not to give effect to it.We shall also-order the respondent to resume its collective bargaining with theU. A. W. A. as the representative of all the employees at its plant,,with the exception of the buffers, polishers, and platers, and theclerical and supervisory staffs.Si Clifford Brown, personnel director of the respondent, testified that he had the task ofpreparing checks for 158 employees who were discharged on June 16mMatter of National Electric Products CorporationandUnited Electrical and RadioWorkers of America,Local No. 609, 3 N L. R. B. 475;Matter of Consolidated EdisonCompany of New York, Inc., and its affiliated companies-Brooklyn Edison Company,Inc ; New York and Queens Electric Light and Power Company; Westchester LightingCompany; the Yonkers Electric Light and Power Company; New York Steam Corporation;and Consolidated Telegraph and Electric Subway CompanyandUnited Electrical andRadioWorkers of America, affiliated with the Committee for Industrial Organization,4 N. L R B 71; andMatter of Lenox Shoe Company, IncandUnited Shoe Workers ofAmerica, affiliated with the Committee for Industrial Organization,4N. L. It. B. 372. 528NATIONALLABOR RELATIONS BOARDSince the contract is void and of no effect it cannot operate as adefense to the discharges of June 16.During the evening of June 16, the respondent sent special-deliveryletters to the discharged employees, notifying them that they wereto returnto work "tomorrow morning, June 17, 1937, at your regu-lar time", inview of the fact that the I. A. M. had "consented toTEMPORARILYwaive its contract requiring all employees tobelong to such Union".At the request of the respondent; 7the I.A. M. mailed to all dis-charged employees copies of a letter addressed to Duckwall,presidentof the respondent.The list of employees'names was furnished to theI.A.M. by Gavin, attorney for the respondent.The letter con-cludes : 28For your information,we are sending a copy of this letter tomany of these men and women employers, who obviously havemade a serious mistake.We are not only urging them to returntowork, but upon doing so to make application for member-ship in our Association.This is the right course for them tofollow, and those who accept this advice will never have anyjustifiable cause to regret co-operating to the fullest extent withyour companythroughour Association.Very truly yours,(Signed)H. T. HAMILTON,Grand Lodge Representative.On the morning of June 17 the employees returned to the doors,of the plant.Mark Thomas, the watchman at the plant, testifiedthat before employees were to be admitted,they were to have I. A. M.,cards.He stated that he had not asked his boss whether he was toask for these cards, but that he did consult Hamilton, the representa-tive of the I. A. M. Thomas also asked Dickson,son-in-law ofDuckwall about it, but allegedly only because Dickson happened tobe standing around that morning, and despite the fact that Dicksonhad informed him (according to Dickson's testimony)on May 15that he would no longer be giving him orders.Men returning to the plant were asked for an I. A. M. card, andwhen they could not produce one, were referred to the personneldivision.Those refused at the gates informed other employees, andmany did not bother to walk up to the gates.After meeting with a committee of the U. A. W. A. the respondentagreed to reinstate all the discharged employees, and to pay all theseemployees for the time lost on June 16;but it refused to recognizethe negotiating committee of the C. I. 0., to permit a C. I. O. repre-27 Respondent's Brief, p. 31.21Board Exhibit No 18. DECISIONSAND ORDERS529sentative to address the employees,or to pay employees for the timelost on the morning of June 17.The respondent recognized its liability for wages the dischargedemployees would have earnedduring theafternoon of June 16. TheTrial Examiner found that the refusal to permit employees to enterthe plant on June 17 was presumably due to a misunderstanding onthe part of the watchman.However, the watchman acted withinhis authority in excluding the employees,and the respondent isresponsible for his actions.Moreover,it is hardly conceivable thatofficials of the respondent did not know what was taking place atthe gates.We shall,therefore,order the respondent to pay the dis-charged employees on the day shift the wages they would normallyhave earned during the morning of June 17.We find that the employees were dischargedby therespondenton June 16 because of their failure to join the I. A. M., and thatthe respondent thereby discriminated in regard to hire and tenureof employment in order to discourage membership in another labororganization,and interfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEUpon the whole record we find that the activities of the respondentset forth in Section III above, occurring in connection with its oper-ations described in Section I above, have a close, intimate, and sub-stantial relation to trade, traffic, commerce, transportation, and com-munication among the several States, and have led and tend to leadto labor disputes burdening and obstructing commerce and the freeflow thereof.THE PETITIONIn view of the Board's findings in Section III A above, as totheappropriate bargaining unit and the designation of theU. A. W. A. by a majority of the respondent's employees in the ap-propriate unit as their representative for the purposes of collectivebargaining, it is not necessary to consider the petition of theU. A. W. A. for certification of representatives.Consequently thepetition for certification will be dismissed.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Automobile Workers of America, Local No. 442, Inter-national Association of Machinists, Local No. 1022, and Metal Pol- 530NATIONAL LABOR RELATIONS BOARDishers,Buffers, Platers and Helpers International Union, Local No.171, are labor organizations within the meaning of Section 2 -(5) ofthe Act.2.The respondent, by discharging and threatening to dischargeemployees on June 16 because they would not join the InternationalAssociation of Machinists, and discriminating in regard to the hireand tenure of employment of all such employees, and each of them,thereby discouraging membership in United Automobile Workers ofAmerica, Local No. 442, and encouraging membership in the Inter-national Association of Machinists, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.3.The respondent, by interfering with, restraining, and coercingits employees in the -exercise of the rights guaranteed in Section 7of the Act, has engaged and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The production employees of the respondent, excluding thebuffers, polishers, and platers, and all supervisory and clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.5.By virtue of Section 9 (a) of the Act, United Automobile Work-ers of America, Local No. 442, having been designated as their rep-resentative by a majority of the employees in an appropriate unit,was on May 24, 1937, and at all times thereafter has been the exclu-sive representative of all employees in such unit for the purposes ofcollective bargaining.6.By refusing and continuing to refuse to bargain collectivelywith United Automobile Workers of America, Local No. 442, as theexclusive representative of the employees in the above-stated unit,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,ZeniteMetal Corporation, its officers, agents, successors; andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United Automobile Workers ofAmerica, Local No. 442, or any other labor organization of its em-ployees, or encouraging membership in International Association of DECISIONS AND ORDERS531Machinists, Local No. 1022, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment because of membership or activity in connection withany such labor organization ;(b)Urging, persuading, warning, or coercing its employees tojoin the International Association of Machinists, Local No. 1022,,or any other labor organization of its employees, or discharging orthreatening them with discharge if they fail to join such labororganization;(c)Giving effect to its June 9, 1937, closed-shop contract with theInternational Association of Machinists;(d)Recognizing the InternationalAssociation ofMachinists,Local No. 1022, as the exclusive representative of its employees, exclu-sive of buffers, polishers, and platers, and clerical and supervisoryemployees ;(e)Refusing to bargain collectively with United Automobile Work-ers of America, Local No. 442, as the exclusive representative of itsemployees, with the exception of -buffers, polishers, and platers, andclerical and supervisory employees;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activ-ities, for the purposes of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole all employees on the day shift discharged on June16, and each of them, for any loss of pay they have suffered by reason'of their respective discharges, by payment to each of them of a sumequal to the amount each would have normally earned as wagesduring the morning of June 17;(b)Upon request, bargain collectively with the United AutomobileWorkers of America, Local No. 442, as the exclusive representative ofits employees, with the exception of buffers, polishers, and platers,and clerical and supervisory employees;(c)Post immediately notices to its employees in conspicuous placesthroughout its plant stating (1) that the respondent will cease anddesist in the manner aforesaid; (2) that the respondent's employeesare free to join or -assist any labor organization for the purposes ofcollective bargaining with the respondent; (3) that in order to secureor continue his employment in the plant, a person need not become 532NATIONAL LABOR RELATIONS BOARDor remain a member of the International Association of Machinists,Local No. 1022; (4) that the closed-shop agreement signed with theInternational Association of Machinists on June 9, 1937, recognizingit as the exclusive representative of the employees of the Indianapolisplant is void and of no effect; (5) that the respondent will bargain col-lectively with the United Automobile Workers of America, Local No.442, as the representative of the employees in the appropriate unit; (6)that the respondent will not discharge, or in any manner discriminateagainstmembers of the United Automobile Workers of America,Local No. 442, or any person assisting said organization, by reason ofsuch membership or assistance; and maintain such notices for a periodof at least thirty (30) consecutive days from the date of posting;(d)Notify the Regional Director for the Eleventh Region inwriting within ten (10) days of this Order what steps the respondenthas taken to comply herewith.And it is further ordered that the complaint, in so far as italleges that the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (2) of the Act,is hereby dismissed without prejudice.The petition for certification of representatives, filed by UnitedAutomobile Workers of America,, Local No. 442, is hereby dismissed.Mn. EDWIN S. SMITH, concurring :The industrial unit asked for by the I. A. M., which includes thebuffers, polishers and platers, is logical.Except for an importantfact which appears in this case, this more comprehensive industrialunit should be preferred to the unit asked for by the U. A. W. A.,which excludes the buffers, polishers and platers.The decision points out the assistance given by the employer inbuilding up the present membership in the I. A. M.The I. A. M. isthe chief proponent of the larger unit.Acceptance of its contentionwould have the effect of denying representation and collective bar-gaining through the only industrial labor organization in this casewhose support is based on a spontaneous movement for self-organiza-tion by the employees.For this reason, I concur in the decision that the unit claimed bythe U. A. W. A. is appropriate.